11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Cove Mini Storage, Inc.;                    * From the 91st District
Gordon Mickan; Marcus Mickan;                 Court of Eastland County,
Ken Craig and Amye Craig as trustees          Trial Court No. CV-1042068A.
of the Ken and Amye Craig Trust;
Ken Craig; and Amye Craig,

Vs. No. 11-14-00107-CV                       * January 15, 2015

First American Title                        * Per Curiam Memorandum Opinion
Insurance Company,                            (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered the motion for dismissal filed by Cove Mini
Storage, Inc.; Gordon Mickan; Marcus Mickan; Ken Craig and Amye Craig
as trustees of the Ken and Amye Craig Trust; Ken Craig; and Amye Craig and
concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of
this appeal are taxed against Cove Mini Storage, Inc.; Gordon Mickan;
Marcus Mickan; Ken Craig and Amye Craig as trustees of the Ken and Amye
Craig Trust; Ken Craig; and Amye Craig.